 



EXHIBIT 10.7
REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (this “Agreement”) is made and
entered into as of May 24, 2006, by and among Avanir Pharmaceuticals, a
California corporation (the “Company”) and Neal R. Cutler (“Cutler”).
          This Agreement is made pursuant to the Unit Purchase Agreement, dated
as of May 22, 2006, among the Company, Alamo Pharmaceuticals, LLC and the
Parties listed on Schedule A attached to the Unit Purchase Agreement (the
“Purchase Agreement”).
          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Cutler agree as
follows:
     1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the respective meanings set forth in this Section 1:
          “Advice” shall have the meaning set forth in Section 6(b).
          “Buyer Notes” shall have the meaning set forth in the Purchase
Agreement.
          “California Courts” shall have the meaning set forth in Section 6(h).
          “Commission” means the United States Securities and Exchange
Commission.
          “Common Stock” means the Class A common stock, no par value, of the
Company.
          “Effectiveness Period” shall have the meaning set forth in
Section 2(a).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Holder” or “Holders” means the holder or holders, as the case may be,
from time to time of Registrable Securities.
          “Indemnified Party” shall have the meaning set forth in Section 5(c).
          “Indemnifying Party” shall have the meaning set forth in Section 5(c).
          “Losses” shall have the meaning set forth in Section 5(a).
          “Person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Exchange Act.

 



--------------------------------------------------------------------------------



 



          “Plan of Distribution” has the meaning set forth in Section 2(a).
          “Prepayment Election Date” has the meaning set forth in the Buyer
Notes.
          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
          “Registrable Securities” means the Repayment Stock, together with any
securities issued or issuable with respect thereto upon any stock split,
dividend or other distribution, recapitalization or similar event.
          “Registration Statement” means each of the registration statement that
is required to register the resale of the Registrable Securities, including the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.
          “Repayment Stock” means the Common Stock issued upon the conversion of
the Buyer Notes.
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 416” means Rule 416 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Securities Act” means the Securities Act of 1933, as amended.

 



--------------------------------------------------------------------------------



 



     2. Registration.
          (a) In the event the Company determines that it may desire to issue
Repayment Stock in satisfaction of the Buyer Notes in accordance with the terms
thereof, the Company may prepare and file with the Commission a Registration
Statement covering the resale of all Registrable Securities not already covered
by an existing and effective Registration Statement for an offering to be made
on a continuous basis pursuant to Rule 415. In such event, the Registration
Statement shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form for such purpose) and shall
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement) the “Plan of
Distribution” in substantially the form attached hereto as Annex A (with such
changes as required by law or as reasonably agreed to by the parties hereto, the
“Plan of Distribution”). The Company shall cause the Registration Statement to
be declared effective under the Securities Act as soon as possible, but in no
event later than 180 calendar days from the occurrence of the Trigger Event (as
defined in the Buyer Notes); provided, however that the Company shall have an
additional 60 calendar days to respond to and resolve any comments from the
Securities and Exchange Commission on the Registration Statement and any
documents incorporated by reference therein. The Company shall use its
reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act until the date that is two years after the
date that the Company issues the Repayment Stock (provided that such two-year
period will be extended by the amount of time the Registration Statement ceases
to be effective for any reason) or such earlier date when all Registrable
Securities covered by the Registration Statement have been sold or may be sold
without volume restrictions pursuant to Rule 144(k) (the “Effectiveness
Period”). Such Registration Statement shall also cover, to the extent allowable
under the Securities Act and the rules and regulations promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities.
          (b) Unless otherwise agreed to in writing by a Holder (but only with
respect to the delivery of Common Stock to such Holder), the Company shall not
be permitted to satisfy any portion of the Buyer Notes by the issuance of Common
Stock unless the Registration Statement has been declared effective by the
Commission on or prior to the Prepayment Election Date.
     3. Registration Procedures
          In connection with the Company’s registration obligations hereunder,
the Company shall:
          (a) Not less than four Trading Days prior to the filing of the
Registration Statement or any related Prospectus or any amendment or supplement
thereto, furnish to the Holders copies of all such documents proposed to be
filed (other than those incorporated by reference), and shall not file the
Registration Statement or any such Prospectus or any amendments or supplements
thereto to which the Holders of a majority of the Registrable

 



--------------------------------------------------------------------------------



 




Securities shall reasonably object in good faith prior to the close of business
on the fourth Business Day after such Registration Statement and Prospectus are
provided.
          (b) (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to the Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to the Registration Statement or any amendment thereto; (iv) comply
in all material respects with the provisions of the Securities Act and the
Exchange Act with respect to the Registration Statements and the disposition of
all Registrable Securities covered by each Registration Statement; (v) use
reasonable best efforts to cause the Registration Statement and any amendment
thereto, as of its effective date, not to contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading; and (vi) use
its reasonable best efforts to cause the Prospectus included in the Registration
Statement or any amendment or supplements to the Prospectus not to include any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances in which they are made, not misleading.
          (c) Notify the Holders as promptly as reasonably possible: (i) with
respect to the Registration Statement or any post-effective amendment, when the
same has been declared effective; (ii) of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to the Holders as selling stockholders under the Registration Statement or the
Plan of Distribution; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any Proceedings for that purpose; and (iv) of the occurrence of any event or
passage of time that, to the Company’s knowledge, makes the financial statements
included in the Registration Statement ineligible for inclusion therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
          (d) Use its reasonable best efforts to avoid the issuance of, or, if
issued, use its reasonable best efforts to obtain the withdrawal of (i) any
order suspending the effectiveness of the Registration Statement, or (ii) any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, at the earliest practicable
moment.
          (e) Furnish to each Holder, without charge, at least one conformed
copy of the Registration Statement and each amendment thereto and all exhibits
to the extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after

 



--------------------------------------------------------------------------------



 



the filing of such documents with the Commission; provided, that the Company
shall have no obligation to provide any document or exhibit pursuant to this
clause that is available on the EDGAR system.
          (f) Following the effectiveness of the Registration Statement,
promptly deliver to each Holder without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request to
facilitate the disposition of the Registrable Securities owned by them. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
          (g) Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to the Registration Statement, which certificates shall
be free, to the extent permitted by the Purchase Agreement and the Buyer Notes,
of all restrictive legends, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holders may request.
          (h) Upon the occurrence of any event contemplated by Section 3(c)(iv),
use its reasonable best efforts to, as promptly as reasonably possible, prepare
a supplement or amendment, including a post-effective amendment, to the affected
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
          (i) The Company may require each selling Holder to furnish to the
Company a certified statement as to the number of shares of Common Stock
beneficially owned by such Holder and any Affiliate thereof.
          (j) Arrange for the qualification (or exemption from such
qualification) of the Registrable Securities for sale under the securities laws
of those jurisdictions within the United States as any Holder shall reasonably
request in writing and shall maintain such qualification (or exemptions from
qualification) in effect during the Effectiveness Period; provided that in no
event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or to take
any action that would subject it to service of process in suits in any
jurisdiction where it is not then so subject.
          (k) Use its reasonable best efforts to cause all such Registrable
Securities to be listed on a securities exchange or any automated quotation
system (such as NASDAQ) on which similar securities issued by the Company are
then listed.
          (l) Provide a transfer agent and registrar for all Registrable
Securities registered pursuant hereunder and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of the
Registration Statement.

 



--------------------------------------------------------------------------------



 



4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder, except for the reasonable fees and
disbursements of one counsel for the selling Holders as provided below in this
Section 4) shall be borne by the Company whether or not any Registrable
Securities are sold pursuant to the Registration Statement. The fees and
expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
Nasdaq National Market on which the Common Stock is listed for trading, and
(B) in compliance with applicable state securities or Blue Sky laws),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the holders of a majority of
the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, (vi) the reasonable fees and disbursements of one
counsel for the selling Holders, and (vii) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement. In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder.
     5. Indemnification.
          (a) Indemnification by the Company. The Company shall indemnify and
hold harmless each Holder, the officers, directors, agents, partners, members,
stockholders and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, agents and employees of each such
controlling Person, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in the Registration Statement, any Prospectus or
any form of prospectus or in any amendment or supplement thereto (it being
understood that the Holder has approved Annex A hereto for this purpose) or in
any preliminary prospectus, or arising out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any Prospectus or form of
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading, except to the extent that (1) such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed by such Holder expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus or in any

 



--------------------------------------------------------------------------------



 




amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (2) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(iv), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of an Advice (as defined in Section 6(b) below) or an
amended or supplemented Prospectus, but only if and to the extent that following
the receipt of the Advice or the amended or supplemented Prospectus the
misstatement or omission giving rise to such Loss would have been corrected. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.
          (b) Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, from and
against all Losses, as incurred, arising solely out of or based solely upon:
(x) if the Company has notified such Holder in writing that the Company is no
longer a “Seasoned Issuer” and the prospectus delivery requirements of the
Securities Act apply to sales by such Holder, such Holder’s failure to comply
with the prospectus delivery requirements of the Securities Act or (y) any
untrue statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, or any form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, but only to the extent that, (1) such untrue statements or omissions
are based solely upon information regarding such Holder furnished in writing to
the Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement (it
being understood that the Holder has approved Annex A hereto for this purpose),
such Prospectus or such form of Prospectus or in any amendment or supplement
thereto, or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)(iv), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
advice (the “Advice”) in writing by the Company that the use of the applicable
Prospectus may be resumed, or of an amended or supplemented Prospectus, but only
if and to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected; provided, however, that in no event shall any
indemnity of any Holder under this paragraph (b) exceed the net proceeds from
the offering received by such Holder, less any amounts paid under paragraph (d).
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the

 



--------------------------------------------------------------------------------



 




Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that such failure shall have proximately and
materially adversely prejudiced the Indemnifying Party.
          An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of, and diligently prosecute, such Proceeding and to employ
counsel reasonably satisfactory to such Indemnified Party in any such Proceeding
following its receipt of the notice described above in this Section 5(c); or
(3) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party), provided, that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld.
          (d) Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms. Notwithstanding the foregoing, in no
event shall the contribution by any Holder under this paragraph (d) exceed the
net proceeds from the offering received by such Holder, less any amounts paid
under paragraph (b).
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
No person guilty of fraudulent misrepresentation (within the

 



--------------------------------------------------------------------------------



 




meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
     6. Miscellaneous
          (a) Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.
          (b) Discontinued Disposition. Each Holder agrees by its acquisition of
such Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
          (c) Amendments and Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Company and the
Holder or Holders (as applicable) of no less than two-thirds of the then
outstanding Registrable Securities. The Company shall provide prior notice to
all Holders of any proposed waiver or amendment. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
          (d) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m. (California time) on a Business
Day, (ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Agreement later than 5:00 p.m. (California time) on any date
and earlier than 11:59 p.m. (California time) on such date, (iii) the Business
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

         
 
  If to the Company:   Avanir Pharmaceuticals
 
      11388 Sorrento Valley Rd.
 
      San Diego, CA 92121
 
      Attention: Michael Puntoriero
 
      Telephone: (858) 622-5200
 
      Fax: (858) 658-7447

 



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   Latham & Watkins LLP
 
      650 Town Center Drive, 20th Floor
 
      Costa Mesa, CA 92626
 
      Attention: Jonn R. Beeson
 
      Telephone: (714) 540-1235
 
      Fax: (714) 755-8290
 
       
 
  If to Cutler:   Neal R. Cutler
 
      [Address]
 
       
 
  With a copy to:   Milbank, Tweed, Hadley & McCloy LLP
 
      601 South Figueroa Street, 30th Floor
 
      Los Angeles, California 90017
 
      Attn: Brett Goldblatt
 
      Telephone: (213) 892-4000
 
      Fax: (213) 629-5063
 
       
 
  If to any other Person who is then the registered Holder:   To the address of
such Holder as it appears in the stock transfer books of the Company

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
          (e) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
the Holders of no less than two-thirds of the then outstanding Registrable
Securities, which consent shall not be unreasonably withheld. Each Holder may
not assign its respective rights hereunder without Company’s prior written
consent, which consent shall not be unreasonably withheld.
          (f) Minimum Transfer. If a Holder transfers less than 200,000 shares
of Registerable Securities to a Person that is not a Holder prior to the
effectiveness of a Registration Statement, such shares of Common Stock shall no
longer be Registerable Securities.
          (g) Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

 



--------------------------------------------------------------------------------



 



          (h) Governing Law. This Agreement (and any claim or controversy
arising out of or relating to this Agreement) shall be governed by the law of
the State of California without regard to conflict of law principles that would
result in the application of any law other than the law of the State of
California.
          (i) Consent to Jurisdiction. Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any California State court, or Federal court of the
United States of America, sitting in California, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the agreements delivered in connection herewith or the transactions
contemplated hereby or thereby or for recognition or enforcement of any judgment
relating thereto, and each of the parties hereby irrevocably and unconditionally
(A) agrees not to commence any such action or proceeding except in such courts,
(B) agrees that any claim in respect of any such action or proceeding may be
heard and determined in such California State court or, to the extent permitted
by law, in such Federal court, (C) waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such action or proceeding in any such California State or
Federal court, and (D) waives, to the fullest extent permitted by Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such California State or Federal court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by Law.
          (j) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
          (k) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

            AVANIR PHAMACEUTICALS
      By:  /s/ Eric K. Brandt       Name: Eric K. Brandt      Title: President
and Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

            NEAL R. CUTLER
      /s/ Neal Cutler                

 



--------------------------------------------------------------------------------



 



         

ANNEX A
PLAN OF DISTRIBUTION
     The Selling Stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The Selling Stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;     •   block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;     •
  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •   an exchange distribution in accordance with the rules of
the applicable exchange;     •   privately negotiated transactions;     •  
short sales entered into after the effective date of the registration statement
of which this prospectus is a part;     •   through the writing or settlement of
options or other hedging transactions, whether through an options exchange or
otherwise;     •   broker-dealers may agree with the Selling Stockholders to
sell a specified number of such shares at a stipulated price per share;     •  
a combination of any such methods of disposition; and     •   any other method
permitted pursuant to applicable law.

     The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
     Broker-dealers engaged by the Selling Stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the

 



--------------------------------------------------------------------------------



 



purchaser) in amounts to be negotiated. The Selling Stockholders do not expect
these commissions and discounts to exceed what is customary in the types of
transactions involved.
     The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of common stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.
     Upon the Company being notified in writing by a Selling Stockholder that
any material arrangement has been entered into with a broker-dealer for the sale
of common stock through a block trade, special offering, exchange distribution
or secondary distribution or a purchase by a broker or dealer, a supplement to
this prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such shares of common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledge intends to sell more than 500 shares of common stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.
     The Selling Stockholders also may transfer the shares of common stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus.
     In connection with the sale of the shares of common stock or interests in
shares of common stock, the Selling Stockholders may enter into hedging
transactions with broker-dealers or other financial institutions, which may in
turn engage in short sales of the common stock in the course of hedging the
positions they assume. The Selling Stockholders may also sell shares of common
stock short and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The Selling Stockholders may also enter into option or other
transactions with broker-dealers or other financial institutions or the creation
of one or more derivative securities that require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).
     The Selling Stockholders and any broker-dealers or agents that are involved
in selling the shares may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.

2



--------------------------------------------------------------------------------



 



     The Company has advised the Selling Stockholders that they are required to
comply with Regulation M promulgated under the Securities and Exchange Act
during such time as they may be engaged in a distribution of the shares. The
foregoing may affect the marketability of the common stock.
     The Company is required to pay all fees and expenses incident to the
registration of the shares. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act or otherwise.
     The Company has agreed with the Selling Stockholders to keep the
registration statement of which this prospectus constitutes a part effective
until the earlier of (a) such time as all of the shares covered by this
prospectus have been disposed of pursuant to and in accordance with the
registration statement or (b) the date on which the shares may be sold without
any volume limitations pursuant to Rule 144(k) of the Securities Act.

3